Opinion
per Curiam,
*586This was a petition to the Supreme Court for a writ of mandamus to require the City Council of Anderson to issue.the bonds in aid of additional subscription to the Savannah Valley R. R. Co., voted at ah election on November 28, 1884, which was validated and confirmed by an act of the general assembly on December 23,1884. 18 Stat., 755.
The City Council answered averring their willingness to discharge their duty whenever ascertained, but that at the time of said election the city charter (17 Stat., 980) limited the indebtedness of said city to $25,000, which indebtedness existed at the time of the election; and that by an act amending their charter, approved *587December 24,1884 (18 Stat., 812), all bonds issued by said city were to bear interest payable semi-annually, whereas the bonds here prayed for bore interest payable annually. The relators replied alleging that the limit imposed by the charter had been repealed by implication by act of December 24, 1888 (18 Stat., 633); and further, that in this matter the validating act must control.
The court passed a short order directing the bonds to be issued, with interest payable annually.